Title: Lease of Firewood Rights to James Marr, 6 February 1813
From: Jefferson, Thomas
To: Marr, James


            
           These presents Witness that the subscriber Thomas Jefferson has leased to the subscriber James Marr.—of the town of Milton, a right in common with other lessees, to cut & take away sufficient firewood for one fireplaces from the lands of the sd Thomas Jefferson on the South side of the road leading thro & from Milton towards Colle, for the year which began on the 1st day of October last past, & ending the 1st day of October of this present year 1813. the said James Marr —yielding & paying to the sd Thomas Jefferson five—Dollars on the 1st day of October closing the year which he covenants to do. and it is further agreed that this lease, & on the same conditions, shall continue from year to year until notice to the contrary be given by either party to the other. Witness their hands this 6th day of Febuary 1813.
          
            
              Witness
              
              Th Jefferson 
            
            
              E Bacon 
              
              James Marr
            
          
        